DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.
The Applicant’s amendment filed on November 29, 2021 was received.  Claim 1, 3, 5 and 8 were amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued November 17, 2020.

Claim Interpretation
The claim recitations of a composite structure; a composite preform; said composite structure is characterized as having cross-sections of different sizes and shapes taken at different locations along said composite structure; said preform is further defined as foam core at least partially covered with an unwetted fabric attached to said foam core; said foam core is further defined as a self-expanding foam that has been injected into a forming die while applying said fabric such that interstitial spaces in said fabric are filled with said self-expanding foam and said composite preform is characterized by cross-sections of different sizes and shapes taken at different locations along said composite structure, are directed to a substrate onto which the 
It has been held inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims; the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself; and the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable (MPEP2115).
Therefore, when an apparatus is capable of applying a coating and drying the applied coating as a substrate is conveyed through station/areas for coating and drying, it is considered meeting the claim limitation.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Kimble (US 4,390,564) and Wurster (US 2008/0276974) on claims 1, 3, 5 and 8 are maintained.
In regards to claim 1, Kimble teaches an apparatus coating/stain for doors (capable of being a composite structure), comprising:
a pair of endless belts (16/18) which moves the doors through the apparatus along a longitudinal axis of motivation (fig. 1-2; col. 2, lines 55-65);
a spray booth (44, wetting station) comprising a plurality of nozzles (46, wetting means) which apply the coating onto the doors (fig. 1-2; col. 3, lines 35-55);
a curing station comprising infrared burners (56, heating element) and air knife blower (58) which blow hot air onto the coated doors (fig. 1-2; col. 3, line 65- col. 4, line 15);

Kimble teaches the spray booth and the infrared burners with the air knife blower are located along the longitudinal axis of motivation, where the doors pass through the spray booth and then through the infrared burners with air knife blower (fig. 1-2).
Kimble teaches the spray booth coats the doors as with coating material which includes coating material that has been recycled (fig. 1; col. 3, lines 55-65) and the infrared burners with the air knife blower partially dries the coated door as the door moves past the infrared burners with the air knife blower (fig. 1; col. 4, lines 15-20).
Kimble does not explicitly teach a resin pump via a first resin conduction means, and wherein said resin pump is in fluid communication with a resin reservoir containing resin via a second resin conduction means and said sump basin in fluid communication with a sump pump, and said sump pump being in fluid communication with a reservoir, and said reservoir being in fluid communication with said wetting means via said resin pump.
However, Wurster teaches spray pretreatment system (10) comprising a spraying tunnel (12) with a treating station (18) comprises nozzles (20) which apply liquid onto a workpiece (16) as the workpiece moves through the treating station (fig. 1; para. 34).  Wurster teaches below the nozzles is a tank (22, reservoir) which feeds the liquid to the nozzle by means of a pump (24, resin pump) (fig. 1; para. 34).  Wurster teaches a drip pan (38, sump basin) collects any liquid that applied to the workpieces and a pump (42, sump pump) returns the liquid to the tank (fig. 1; para. 35, 37).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the pump collecting excess liquid to 
Kimble and Wurster as discussed above, is capable of using the plurality of nozzles to wet/coat the doors when the coating is pumped using the pump from the tank to the nozzles, as the door is moved using the pair of endless belts through the apparatus.
Further regarding claim 1, Kimble and Wurster as discussed, but do not explicitly teach a composite preform is defined as having a structural foam core at least partially covered with an unwetted fabric attached to said foam core.  However, this recitation is directed to the substrate which is processed by the claimed system.  As the claimed substrate does not structurally affect the structure of the conveyor, the recitation of a particular type of substrate does not limit an apparatus (MPEP2115).  
With regards to the claimed “composite structure is characterized as having cross-sections of different sizes and shapes taken at different locations along said composite structure”, this limitation is directed to the product produced by the system, and does not further the elements of the system.
The endless belts of Kimble and Wurster are capable of motivating (moving) the claimed composite preform.  The spray booth with the plurality of nozzles of Kimble and Wurster is capable of wetting/saturating the unwetted fabric on a composite preform which has different cross sections of different sizes and shapes at different locations along the composite preform/structure as Kimble teaches the plurality of nozzles are movable along frame member (48) to apply coating onto edges and faces (fig. 1-2, 5; col. 3, lines 40-55).
In regards to claim 3, the features in these claims are deemed to be statements with regards to the substrate onto which the wetting station applies the resin and curing station partially cures.
Kimble and Wurster as discussed above teaches all of the structural elements of claims 1, 5 and 8, and the apparatus in the prior art(s) are capable of moving, coating and drying the composite preform as claimed.
In regards to claim 5, Kimble and Wurster as discussed above, where Kimble teaches the plurality of nozzles (resin spray head) which sprays the coating material onto the opposing surfaces of the doors as the doors move through the apparatus (fig. 1-2, 5; col. 3, lines 35-55).
In regards to claim 8, Kimble and Wurster as discussed above, where Kimble teaches the curing station comprising the infrared burners (56, heating element) and air knife blower (58) which blow hot air (radiant heat energy) onto the coated doors, as the coated doors move through the  (fig. 1-2; col. 3, line 65- col. 4, line 15).

The claim rejections under 35 U.S.C. 103 as being unpatentable over Kimble (US 4,390,564), Wurster (US 2008/0276974) and Goldsworthy (US 4,498,941) on claim 4 is maintained.
In regards to claim 4, Kimble and Wurster have been discussed above, but do not explicitly teach said conveyor is further defined as a motor-driven conveyor.
However, Goldsworthy teaches an electric motor (134) is used to drive end roller (130/132) so that a table (128) is moved along the apparatus (fig. 6a; col. 15, lines 25-35).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the motor of Goldsworthy onto the 
 Further regarding claim 14, Kimble Wurster and Goldsworthy as discussed above, but do not explicitly teach a composite preform as claimed.  However, this recitation is directed to the substrate which is processed by the claimed system.  As the claimed substrate does not structurally affect the structure of the conveyor, the recitation of a particular type of substrate does not limit an apparatus (MPEP2115).

Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Applicant argues amended independent Claim 1 requires that the unwetted fabric be saturated with resin, and defines the claimed structure to be capable of saturating said unwetted fabric ... when said composite structure is characterized as having cross-sections of different sizes and shapes taken at different locations along said composite structure.  Essentially this requires that the spray heads are configured so that they are capable of spraying resin onto to the composite preform when it has cross sections of different sizes and shapes taken along the composite structure. This is a structural feature and limitation of the claimed system, because parameters such as B (standoff distance from the composite preform), resin flow rate, speed of motivation of the composite preform, thickness of the fabric, viscosity of the resin, shape of the cross sections of the preform, for example, must be considered and controlled in order to deposit the correct amount of resin such that fabric saturation is achieved.
Applicant argues Kimble only teaches spraying planar-shaped doors with stain and does not teach saturating unwetted fabric covering a preform with non-uniform cross section with resin as claimed. 
Applicant respectfully traverses the assertion that the doors of Kimble could be composite structures, because Kimble itself teaches away from this assertion.  See, for example, Kimble at Abstract (in which the door is sanded, stained, dried, lacquered, dried, cooled and buffed — Applicant notes that it is physically not possible to sand a composite structure because it is covered in fabric).
Applicant argues the system described by Kimble is intended to coat planar door structures, and does not teach any structure for applying resin to a non-uniform cross section preform as claimed by Applicant.

In response to Applicant’s arguments, please consider the following comments:
Applicants’ arguments is not persuasive as the features upon which applicant relies (i.e., parameters such as B (standoff distance from the composite preform), resin flow rate, speed of motivation of the composite preform, thickness of the fabric, viscosity of the resin, shape of the cross sections of the preform, for example, must be considered and controlled in order to deposit the correct amount of resin such that fabric saturation is achieved) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
The claim requires the spray nozzles to be capable of saturating the unwetted fabric of the composite preform.  It is the examiner positions the plurality of nozzles as taught by Kimble 
Applicants’ arguments is not persuasive as the argument is directed to the substrate which represents a material worked upon by the claimed system.  As noted, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP2115)
In response to applicant's argument that it is physically not possible to sand a composite structure because it is covered in fabric, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Also, the prior art disclosure does not represent a teach away as it does not criticize, discredit, or otherwise discourage the solution claimed (MPEP2141.02-VI).
Applicants’ arguments is not persuasive as the Kimble teaches the plurality of nozzles are movable along frame member (48) to apply coating onto edges and faces (fig. 1-2, 5; col. 3, lines 40-55).  It is the examiner position the movable nozzle are capable of coating a non-uniform cross-section.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717